Page: 1 of 1


 1                            JANET E. WRIGHT
                        County Court at Law No. 3
 2                        6611 Hillcrest Avenue         FILED IN
                                    #257         5th COURT OF APPEALS
 3                         Dallas, Texas 75205       DALLAS, TEXAS
                                214/653-7831     12/8/2015 2:13:46 PM
 4                                                        LISA MATZ
                                                            Clerk
 5   December 8, 2015

 6

 7   In Re:   No. 05-15-00879-CV
              TC #CC-11-00258-C
 8            Lorrie Frazin v.
              Marc Sauty and Benedicte Sauty
 9

10

11
          I have been made aware of an order dated 11-4-15
12
     to file the trial transcript in the above case by
13
     approximately 11-14-15 .       I did not receive this order by
14
     e-mail, as is customary.
15
          Arrangements were made for ordering the transcript
16
     in late October/early November.
17
          I will file the trial transcript no later than
18
     December 14, 2015.
19

20

21
                                          Janet E. Wright
22                                        Official Court Reporter
                                          County Court at Law No. 3
23

24

25




                              Janet E. Wright
              Official Court Reporter - County Court At Law No. 3
                                 214/653-7831